MEMORANDUM**
Senen Figueroa-Lopez appeals his conviction, pursuant to a guilty plea, for being a deported alien found in the United States in violation of 8 U.S.C. § 1326. We affirm.
I
The government argues that we should dismiss Figueroa-Lopez’s appeal under the doctrines of invited error and judicial admissions. However, there is no basis in the record for precluding consideration of the merits. See Am. Title Ins. Co. v. Lacelaw Corp., 861 F.2d 224, 226 (9th Cir.1988); United States v. Perez, 116 F.3d 840, 845 (9th Cir.1997) (en banc).
II
The Department of Homeland Security’s Reorganization Plan was not effective until after Figueroa-Lopez’s illegal reentry. 6 U.S.C. § 542; see also Falcon Carriche v. Ashcroft, 350 F.3d 845, 848 n. 1 (9th Cir.2003) (recognizing effective date of Plan). Consequently, the indictment was not deficient and there was nothing wrong with the plea colloquy.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.